Order filed October 17, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00606-CV
                                  ____________

                    HARRIS COUNTY, TEXAS, Appellant

                                        V.

 CARLO PARADA, PATRICIA CONTRERAS AND PATRICIA QUIROZ
                    CONTRERAS, Appellees


                   On Appeal from the 151st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-03419

                                   ORDER

      Appellant’s brief was due October 7, 2013. No brief or motion for extension
of time has been filed. Unless appellant submits its brief, and a motion reasonably
explaining why the brief was late, to the clerk of this court on or before November
18, 2013, the court will dismiss the appeal for want of prosecution. See Tex. R.
App. P. 42.3(b).

                                      PER CURIAM